Citation Nr: 1425258	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-42 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder due to alcohol and substance abuse.

2.  Entitlement to service connection for alcohol and substance abuse.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to November 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2011, February 2013, and July 2013, the Board remanded the case to the Appeals Management Center (AMC) for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, a review of the record shows that there was not substantial compliance with some of the prior directives from the July 2013 remand.

In the July 2013 remand, the Board requested that the VA examiner address several specific questions in his medical opinion.  Although the October 2013 VA examiner addressed some of the questions, his opinion was not fully responsive to the questions posed in the July 2013 remand.  He also appeared to rely, in part, on the fact that the Veteran had physical and emotional abuse he experienced during his childhood and adolescence prior to his military service.   However, the presumption of soundness applies in this case.

In addition, a review of the record shows that, in July 2013, a request was made for the Veteran's complete service medical and dental records and the entire personnel file from the National Personnel Records Center (NPRC).  A response indicated that all available requested records were shipped to the contracted scanning vendor to be uploaded to the Veteran's electronic claims file in October 2013.  The electronic claims file shows that several military personnel records and service treatment records were uploaded to the file in August 2013; however, there were no additional records uploaded in or after October 2013 as indicated in the NPRC response.  On remand, the AOJ should ensure that all records sent for scanning have been uploaded to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to verify the Veteran's current mailing address, to include contacting his representative or any other appropriate entity.  

If the address cannot be verified, the claims file should be properly documented.  

If the address is verified, the AOJ should send the Veteran and his representative any mail previously returned as undeliverable, to include a copy of the July 2013 remand and February 2014 SSOC.

(The Court has noted that a veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him" Hyson v. Brown, 5 Vet. App. 262, 265 (1993)).

2.  The AOJ should then take appropriate steps to contact the Veteran in order to have him identify any outstanding records of pertinent medical treatment by VA or private health care providers for the claimed acquired psychiatric disorder and alcohol and substance abuse since June 2013.  

If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e), and the file should be documented.

3.  The AOJ should ensure that all records sent for scanning to the VBMS file in October 2013 have been associated with the claims file (NPRC had indicated that all available requested records were shipped to the contracted scanning vendor to be uploaded to the Veteran's electronic claims file in October 2013).

4.  After any records requested above have been obtained, the AOJ should refer the Veteran's claims folder to the October 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's claimed acquired psychiatric disorder and alcohol and substance abuse.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.  

Based on a review of the record, and the Veteran's statements, the examiner should provide an opinion as to the following questions.  In rendering these opinions, he or she should note that the Veteran is presumed sound prior to his military service.

a) For each disorder identified, when did the disorder likely manifest?  The examiner should specifically indicate when the Veteran's depressive disorder and substance abuse disorder each likely manifested.

b) For each disorder identified, is it at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include the documented report of uncontrolled behavior in an August 1980 service treatment record?

c) Were any substance abuse problems in service indicative of a psychiatric disorder at that time?

d) Is it at least as likely as not that the Veteran's substance abuse is caused by or a symptom of a psychiatric disorder (as opposed to being due to willful wrongdoing)?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



